Dismissed and Memorandum Opinion filed November 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00493-CV
                                    ____________

                           HAROLD B. MASON, Appellant

                                            V.

                      TERRANCE L. SMALLWOOD, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 990084


                      MEMORANDUM                     OPINION

       Appellant filed a pro se notice of appeal from an order signed May 11, 2011.
According to information provided to this court, it appeared that the order was
interlocutory and appellant was attempting to appeal from an order to pay costs in the trial
court. In addition, appellant filed a motion to proceed in forma pauperis in this court. On
September 8, 2011, this court ordered a partial record concerning appellant’s claim of
indigence so that we could ascertain whether this court has jurisdiction over this attempted
appeal. See In re Arroyo, 988 S.W.2d 737, 738-39 (Tex. 1998). That record has now
been filed.

       The partial clerk’s record contains the order signed May 11, 2011, sustaining the
County Clerk’s contest to appellant’s affidavit of indigence and requiring him to pay the
filing fee and other costs of suit.       It is apparent from this record that the order is
interlocutory and no final judgment has been signed.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if
permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). There is no statutory provision for an interlocutory appeal from an order
requiring the payment of costs of suit.

       On October 10, 2011, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a response
demonstrating grounds for continuing the appeal on or before October 25, 2010. See Tex.
R. App. P. 42.3(a). In response, appellant filed a petition for writ of mandamus, which has
been docketed under our case number 14-11-00934-CV. Appellant has not established
that this court has jurisdiction over the appeal.

       Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                               2